DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 36-58 are pending.
Claims 1-35 were cancelled.
Claims 41-50 and 57 were withdrawn previously. 
Claims 36-40, 51-56, and 58 have been examined.

Priority
This application is a 371 of PCT /NL2016/050057 01/25/2016, which claims foreign priority of NETHERLANDS 2014183 filed on 01/23/2015 and EPO 15193041.9 filed on 11/04/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Peptide Sequence 
Applicant's submission of peptide sequence on 12/16/2020 had errors shown as follows; thus, the official entry of the peptide sequences was denied.  

    PNG
    media_image1.png
    104
    697
    media_image1.png
    Greyscale

Appropriate correction by submitting peptide sequences in compliance with rules is required.


Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-40, 51-56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over .
Claim 36 is drawn to a peptide comprising SEQ ID NO: 6 wherein at least 90% of the amino acids are D-amino acid residues shown as follows.

    PNG
    media_image2.png
    140
    459
    media_image2.png
    Greyscale

De Keizer et al. teach targeting senescent and cancer cells for selective killing by apoptosis [Title; 0003; Fig 8]. De Keizer et al. teach a FOXO4 derived peptide comprising the peptide sequence of (ii) PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL [0016, 0095, SEQ ID NO: 22]. De Keizer et al. teach the use of the peptide for inducing apoptosis of senescent cells [0097, 0108, claim 2]. De Keizer et al. further the use of a TAT as cell penetrating peptide fusion to a therapeutic peptide for form all-D retro-investo peptide [0174-0175].
De Keizer et al. teach a bioactive peptide can be further modified to its all-D-retro-inverso peptide as a therapeutic peptide (e.g., D-JNK1 [0170-0175]), but do not explicitly teach the use of all-D retro-investo FOXO4 derived peptide to induce apoptosis of senescent cells. 

    PNG
    media_image3.png
    415
    585
    media_image3.png
    Greyscale
Similarly, BuckyLabs teaches the use of a D-retro inverso (DRI)-isoform of FOXO4 variant with cell-penetrating capability for selectively inducing apoptosis of cells shown as follows (p2). Because both references teach a FOXO4 derived peptide can be used for the same purpose of inducing apoptosis of senescent cells, one of ordinary skill in the art would have been taught to use either an L-form FOXO4 peptide as taught by De Keizer et al. or its D-retro inverso (DRI)-isoform of FOXO4 as taught by BuckyLabs and/or suggested by De Keizer et al. for selectively inducing apoptosis of cells. An all D-retro inverso FOXO4 for De Keizer’s FOXO4 derived peptide sequence of SEQ ID NO: 22 leads to the elected peptide species of LTLRKEPASEIAQSILEAYSQNG'WANRRSGGKRP and reads on the limitations in claims 36-37, 51-53, 56, and 58.
With respect to claims 38-39 and 54, De Keizer et al. suggest the use of a cell penetrating peptide linked to N- or C-terminus of a therapeutic peptide to facilitate entry into cells [0014] consisting of the peptide sequence GRKKRRQRRR or GRKKRRQRRRPP [0017].
With respect to claim 40, De Keizer et al. suggest the peptide composition is used in combination with one other chemotherapeutic agent of a fragment in the C-terminal region of FOXO4 [0075] or an RAF265 compound [0253].
With respect to claim 55, De Keizer et al. teach the cell-penetrating peptide is all-D retro-inverso TAT sequence [0175].
One of ordinary skill in the art would have been taught and/or motivated before the effective filing date to combine De Keizer's FOXO4 derived peptide and BuckyLabs’s teaching  
Thus, the invention as a whole is prima facie obvious over the references, especially in-the absence to the contrary.

Applicant’s Arguments
No claim is obvious because neither De Keizer, BuckyLabs, nor any combinations thereof describe or suggest all features of any claim (Remarks, p13, last three para bridging to p14, para 1).
No reasonable expectation of success because 
(a) a person of ordinary skill in the art would not be have been able to predict the advantageous properties of a peptide comprising at least 70% sequence identity to SEQ ID NO: 6 (Remarks, p14, last para)
(b) De Keizer does not teach or suggest any DRI form of any FOXO4 peptide and this defect is no way cured by BuckyLabs (p15, para 1).
(iii) 	The claimed invention yields unexpected results because the present invention represents a breakthrough in the treatment of disorders caused by cellular senescence for which no treatment modality is available.

Response to Arguments
12/16/2020 have been fully considered but they are not persuasive for the reasonable as follows.
In response to applicant’s argument (i) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, De Keizer et al. teach a FOXO4 derived peptide comprising the peptide sequence of (ii) PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL [0016, 0095, SEQ ID NO: 22] for inducing apoptosis of senescent cells [0097, 0108, claim 2]. De Keizer et al. further the use of a TAT as cell penetrating peptide fusion to a therapeutic peptide for form all-D retro-investo peptide as a therapeutic agent [0174-0175]. BuckyLabs teaches the use of a D-retro inverso (DRI)-isoform of FOXO4 variant with cell-penetrating capability for selectively inducing apoptosis of cells shown as follows (p2). The argument (i) is not persuasive because both references teach a FOXO4 derived peptide can be used for the same purpose of inducing apoptosis of senescent cells, one of ordinary skill in the art would have been taught to use either an L-form FOXO4 peptide as taught by De Keizer et al. or its D-retro inverso (DRI)-isoform of FOXO4 as taught by BuckyLabs and/or suggested by De Keizer et al. for selectively inducing apoptosis of cells. 
In response to argument (ii)(a), the argument is not persuasive because the intended use or the advantageous properties of a product is not a limitation in the base claim. It is noted that 
In response to argument (ii)(b), applicant’s argument is not persuasive because BuckyLabs teaches the use of a D-retro inverso (DRI)-isoform of FOXO4 variant with cell-penetrating capability for selectively inducing apoptosis of cells (p2). De Keizer et al. suggest an all-D retro-inverso peptide can be used as a bioactive peptidomimetic [0174], suggesting all-D retro-inverso peptide of other disclosed peptides (e.g., PRKGGSRRNAWGNQSYAELISQAI-ESAPEKRLTL [0016]) can also be used to optimize bioactive peptide inhibitor design as demonstrating by the teachings of BuckyLabs. Furthermore, the peptide cyclo(-Ala-Ala-Gly-Gly-Ala-Gly-) (Freidinger, J. Am. Chem. Soc. 1979, 101, 6129) as argued by applicant is a cyclic and short peptide but not having a functionally equivalent structure of the claimed FOXO4 variant peptides; thus, the argument of unpredictability by 
In response to argument (iii), the argument is not persuasive because applicant does not show sufficient data to support the unexpected result of SEQ ID NO: 6 as argued by applicant for the reasons as follows. (a) The use of an all-D retro-investo FOXO4 derived peptide to induce apoptosis of senescent cells was known as a commercial product sold by BuckyLabs before the effective filing date, not an unexpected result as argued by applicant and (b) the references Baar et al. 2017 and Zhang et al. 2020 recited by applicant merely demonstrate the inherent properties of a peptide variant of SEQ ID NO: 6 able to induce apoptosis of senescent cells as taught by BuckyLabs. Since the result for the use of a FOXO4 derived peptide, either De Keizer’s L-form peptide or BuckyLabs’s all-D retro-investo FOXO4, was known to induce apoptosis of senescent cells before the effective filing date, the argument of a “known and expected result” taught by De Keizer et al. in view of BuckyLabs as an “unexpected result” is not persuasive.
For at least the reasons above, the rejection is maintained.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
29-April-2021
/Soren Harward/Primary Examiner, Art Unit 1631